{¶ 1} Appellant has filed a motion to dismiss, asserting that the claimant in this matter died of non-work-related injuries prior to the issuance of both the magistrate’s decision and court of appeals’ opinion in the court below. Appellant further asserts that as a result, this matter is moot in this court and, moreover, the matter had become moot before the court of appeals’ opinion was issued below, thereby rendering the court of appeals’ opinion advisory.
{¶ 2} Upon consideration of appellant’s motion to dismiss, the motion is granted. This appeal is dismissed, and the cause is remanded to the court of appeals with instructions to vacate its decision.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.